Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Wheeler appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewéd the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wheeler, No. 4:96-cr-00053-MR-2 (W.D.N.C. Feb. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.